Per Curiam:
Although it is stated in the decision that “ the plaintiffs are not entitled to recover damages or to the award of injunctive relief in respect to such portions of defendants’ structure as are not in the portion of Pearl street directly in front of the premises in suit,” a comparison of the awards with the testimony upon which they are based indicates very clearly that this rule was not closely adhered to. In point of fact there is very little of the structure in Pearl street in front of plaintiffs’ premises. It is very probable that values in° Pearl street above Coenties slip have been seriously impaired by the erection and operation of defendants’ railroad, and that such impairment has affected values in the street generally, even below the point where the structure leaves Pearl street and turns into Coenties slip, and where it does not substantially interfere with plaintiffs’ easements, but for this latter impairment no damages can be recovered. The premises in suit have been allowed to fall into such a state of disrepair that some portion of the diminution of rental value must be attributed to neglect. On the whole we are of opinion that substantial justice will be done if the fee damage is reduced to $3,025, and the rental damage to $181.50 per annum, or $1,875.50, both sums to carry interest from May 20, 1913, the date of the trial. The extra allowance must also be reduced to $245. The judgment will accordingly be modified in these respects, and as modified affirmed, without costs in this court. The 28th and 29th findings of fact wdll be reversed, and in place thereof there will be found and inserted in the order findings of similar tenor, except as to the several amounts of damage, which shall be as above indicated. Present— Ingraham, P. J., McLaughlin, Scott, Dowling and Hotchkiss, JJ. Judgment modified as directed in opinion, without costs. Order to be settled on notice.